FILED
                              NOT FOR PUBLICATION                           APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TANIELA LAUPAPALANGI VI;                          No. 08-72998
JOYLEEN TAYNIA VI,
                                                  Agency Nos. A096-674-763
               Petitioners,                                   A096-674-762

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Taniela Laupapalangi Vi and his wife, Joyleen Taynia Vi, natives and

citizens of Tonga, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Vi does not contend he suffered past persecution, but argues he has a well-

founded fear of future persecution based upon his support of the pro-democracy

group. Substantial evidence supports the agency’s finding that, even if Vi’s

asylum application was timely, he is not eligible for asylum because he was not

persecuted in Tonga and his fear of future persecution is not objectively reasonable

in light of his testimony that the government of Tonga was not aware he provided

financial support from the United States to the pro-democracy group. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (petitioner’s fear of future

persecution was not objectively reasonable under the circumstances). Accordingly,

petitioners’ asylum claim fails.

      Because Vi failed to establish eligibility for asylum, he necessarily failed to

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Vi failed to establish it is more likely than not he would be tortured if

removed to Tonga. See Wakkary, 558 F.3d at 1067-68.


                                           2                                    08-72998
PETITION FOR REVIEW DENIED.




                       3      08-72998